Case: 17-60531       Document: 00514673320         Page: 1     Date Filed: 10/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                     No. 17-60531
                                                                              Fifth Circuit

                                                                            FILED
                                   Summary Calendar                   October 9, 2018
                                                                       Lyle W. Cayce
LORENA MUNOZ SANTOYO,                                                       Clerk


                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A206 877 431


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Lorena Munoz Santoyo, a native and citizen of Mexico, petitions for
review of the denial of her applications for asylum, withholding of removal, and
relief under the Convention Against Torture (CAT). In reviewing the final
decision of the Board of Immigration Appeals (BIA), the ruling of the
immigration judge will be reviewed insofar as it affected the BIA’s decision.
Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Each claim fails.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60531    Document: 00514673320       Page: 2   Date Filed: 10/09/2018


                                No. 17-60531

      Findings that Santoyo was not eligible for relief are reviewed for
substantial evidence. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
Along that line, Santoyo has “‘the burden of showing that the evidence is so
compelling that no reasonable factfinder could reach a contrary conclusion’”.
Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (quoting Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)).
      Santoyo’s claims are related to the murder of her father by a neighbor,
Salvador Guzman Alcauter (Guzman), and threats he made against her family.
She first challenges the determination that her subjective fear of future
persecution by Guzman was not objectively reasonable. See Zhao v. Gonzales,
404 F.3d 295, 307 (5th Cir. 2005). The record shows, after the murder, Santoyo
and her family moved to another town for approximately six months without
suffering any harm. See Eduard v. Ashcroft, 379 F.3d 182, 194 (5th Cir. 2004).
In addition, the evidence shows her father’s murder was precipitated by a
history of personal and land-use disputes he had with Guzman. Accordingly,
Santoyo fails to demonstrate the evidence compels concluding her fear of future
persecution is objectively reasonable. See Zhang, 432 F.3d at 344.
      Next, Santoyo challenges the finding that any persecution would not be
on account of a protected ground. See 8 U.S.C. § 1158(b)(1)(B)(i); 8 U.S.C.
§ 1231(b)(3)(A). Although she contends she would face persecution based on
the imputed political opinion of her father, substantial evidence supports
finding his murder resulted from the above-referenced personal and land-use
disputes.
      Santoyo also contends she will face persecution because of her
membership in a particular social group:       her family.     Again, the record
supports a finding that Guzman’s actions were motivated by other reasons.
Santoyo cites no evidence disputing Guzman was motivated by a personal



                                      2
    Case: 17-60531    Document: 00514673320      Page: 3   Date Filed: 10/09/2018


                                  No. 17-60531

hatred for her father, as well as a desire to avoid criminal liability for his
murder, rather than from animosity toward the family. Accordingly, she fails
to show the evidence compels concluding any persecution would be because of
an imputed political opinion or her membership in her family group. See
Zhang, 432 F.3d at 344.
      Finally, Santoyo seeks relief under the CAT. “To obtain relief, an
applicant must show that it is ‘more likely than not’ that [she] would be
tortured if returned to [her] home country.” Id. at 344–45 (citation omitted).
By shooting her father nine times, Santoyo contends Guzman engaged in an
“extreme form of cruel and inhuman treatment” constituting torture; because
Guzman allegedly tortured her father, she asserts she has shown Guzman
likely will torture her or her family in an effort to escape the murder charge.
Although intimidation and coercion are enumerated “purposes” supporting a
finding of torture, see 8 C.F.R. § 1208.18(a)(1), Santoyo’s contention Guzman is
likely to engage in torture in the future is speculative. She has not shown
Guzman’s past actions constituted torture, nor has she shown Guzman has
tortured anyone else. In addition, there was evidence Guzman has been using
other means to avoid a murder charge, such as testimony stating he paid local
officials, and he offered land to Santoyo’s mother in exchange for dropping the
murder charge. Therefore, Santoyo fails to show the evidence compels finding
it is more likely than not she will be tortured. See Orellana-Monson, 685 F.3d
at 518; Zhang, 432 F.3d at 344.
      DENIED.




                                       3